                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


UNITED STATES FIRE                           CV 19-21-M-DWM
INSURANCE COMPANY,

        Plaintiff/Counter-Defendant,
                                                  JUDGMENT

  vs.

GREATER MISSOULA FAMILY
YMCA,

        Defendant/Counter-Claimant.




       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

     IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
Defendant Greater Missoula Family YMCA consistent with the Court's Opinion
and Order dated April 9, 2020, (Doc. 36).

        Dated this 9th day of April, 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Nicole Stephens
                                  Nicole Stephens, Deputy Clerk
